Ragan, C.
It appears from the finding and judgment of the district court in this record that John Lean sued Joseph K. Andrews and others before a justice of the peace of Cass county; that the case was tried to a jury on January 17, 1891, and a verdict returned in favor of Andrews; that the justice of the peace afterwards set aside this verdict and on June 22, 1891, rendered a judgment in favor of Lean and against Andrews. Andrews then prosecuted a proceeding in error to the district court to reverse this judgment of June 22, 1891. The district court sustained the error proceeding, affirmed the judgment of January 17, 1891, and reversed the judgment of the justice of the peace rendered- on June 22, 1891. Lean brings the judgment of the district court here'for review on error.
. We cannot examine the errors alleged here by Lean, because the record contains no petition in error or other *657paper informing us what errors were alleged by Andrews in his error proceeding from the justice of the peace and on which Andrews invoked the action of the district court. Where a proceeding in error is prosecuted from' the judgment of a justice of the peace to the district court, a petition in error must be filed in that court specifically enumerating the errors relied upon for the reversal of the ruling or judgment of the justice of the peace; and to enable the supreme court to review the action of the district court on such error proceeding, such petition in error must be made a part of the record in the error proceeding brought here. . The record before us sustains the judgment of the district court, and the same is
Affirmed.